In a mortgage foreclosure action, the defendants Dayna *507Realty Associates, Ltd., Dayna Associates Construction Corp., and Fidelity New York, FSB, appeal from an order of the Supreme Court, Richmond County (Leone, J.), dated March 23, 1995, which, inter alia, granted the plaintiffs motion for summary judgment and to dismiss their affirmative defenses and counterclaims, and denied their cross motion to compel the plaintiff to comply with outstanding discovery.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment dated December 11, 1995, in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]; see also, Pfister v Dayna Realty Assocs., 231 AD2d 506 [decided herewith]). Thompson J. P., Joy, Altman and Hart, JJ., concur.